Kirby, J., (after stating the facts). It is conceded that the balance of the indebtedness due to the Bank of England for supplies furnished appellee was only $252.65 at the time of the purchase by an assignment of the crop mortgage to appellants, and, such béing the case, in the absence of any special provision in the mortgage that might authorize its being a security for any other sum or indebtedness, the tender-of that amount to the assignee by the mortgage debtor and ■ its payment into the court completed the satisfaction of 'the mortgage and discharged the lien thereon, as- the court correctly held. There can be no question of'subrogation0 to the rights of the mortgagee or marshaling of assets under the cir-c um-stances of this case that would permit the assignee.of the mortgage to recover any more, or foreclose the mortgage for a greater or different amount, than would have satisfied it by payment to the mortgagee bank before such transfer, and the court correctly held the mortgage was satisfied and could not constitute a lien in the hands of the assignee upon property included in the mortgage other than the crops, etc. The decree is affirmed.